Case 1:19-cv-00962-GBD Document 37 Filed’ O1ee/24 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAC & JACK’S BREWERY INC.,

Plaintiff,
-against-

ORDER

AMERICAN CIDER COMPANY, LLC,

19 Civ. 962 (GBD)
Defendant.

GEORGE B. DANIELS, District Judge:

If an attorney does not file a notice of appearance on behalf of Defendant American Cider
Company, LLC prior to January 22, 2021, this Court will enter an order cancelling the show cause
hearing scheduled for January 26, 2021 at 10:30 a.m. This Court will thereafter consider imposing
sanctions on Defendant for noncompliance with the Default Judgment and Permanent Injunction
Order dated April 30, 2019 (“Permanent Injunction Order”), (ECF No. 20), and grant further relief
to Plaintiff unless notified by Plaintiff that Defendant is in full compliance with the Permanent
Injunction Order.

Plaintiff is instructed to serve a copy of this Order upon Defendant no later than January

21, 2021.

Dated: January 19, 2021
New York, New York
SO ORDERED.

Gg &. Vv anis<

B. DANIELS
TED STATES DISTRICT JUDGE

 

 

 
